DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12 November 2020.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Priority
The application 17/069,555 filed on 12 November 2020 claims priority from US provisional application 62/934,102 filed on 12 November 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 23 December 2020 has been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 11 and 16 is objected to because of the following informalities.  Appropriate correction is required.
Claim 11:
Claim 11 does not end in any punctuation.  The Office recommends amending claim 11 to end with a period.
Claim 16:
Claim 16 does not end in any punctuation.  The Office recommends amending claim 16 to end with a period.
Claim 16 includes the limitation “the secure” in line 2.  It is likely that this is referring to “the secure case in claim 14 and claim 15, since this is the only ‘secure’ element introduced in the claims which claim 16 is dependent on, however the language does not match exactly.  The Office recommends amending to match the language for clarity, and to preclude any issues of indefiniteness (e.g. the secure case).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11, and 13:
Claims 2-11 and 13 are rejected as indefinite. The limitation(s) “The lock of claim 1” in claims 2, 3, 5, and 6 are indefinite because claim 1 is a portable food container claim, not a lock claim.  Hence, it is unclear whether these claims are introducing new independent claims describing a lock, or are further limiting the portable food container of claim 1. Hence, claims 2, 3, 5, 6, and their dependent claims 4, 7-11, and 13 are rejected as indefinite.  For the purpose of this examination, each of these claims (claims 2-11 and 13) shall be interpreted as “The portable food container of claim X,” (substituting X for the parent claim currently referenced in the claim language).
Claim 13:
Claim 13 recites the limitation "The secure case of claim 4" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this is referring to either (1) the portable food container of claim 1, (2) the lock of claim 4, or (3) the secure case of claim 12.  In (1) the language does not match since claim 1 uses a portable food container.  Similarly in (2) claim 4 is currently a lock claim, not a secure case, and does not use the secure case language.  Also, in (3) claim 12 is currently a system claim, not a secure case.  Hence, in each of (1), (2), and (3) it is unclear whether this claim is introducing a new independent claim describing a secure case, or are further limiting the portable 
Claim 13 recites the limitation "the at least one user interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as referring to the interface of claim 4 as a user interface. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20:

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 14-20 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 14-20 recite an abstract idea. Independent claim 14 recites receiving at least one order; sending an order request to at least one merchant based on the at least one order; sending a delivery request to at least one deliverer based on the at least one order; and transporting, by the at least one deliverer, one or more items in a secure case based on the at least one order from the at least one merchant to a user. The claims as a whole recite methods of organizing human activities.
First, the limitations of receiving, sending, sending, and transporting are methods of organizing human activities.  For instance, the claims are similar to a restaurant employee receiving a takeout order from a customer, coordinating the order with the kitchen staff, coordinating the order with a delivery driver, and the driver delivering the order to the customer. Other than reciting generic computer components, such as a user device, nothing in these claim limitations preclude the steps from practically 
The mere recitation of generic computer components (e.g. user device) does not take the claims out of the methods of organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 14 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities in a computer environment.  The claimed computer components (i.e. user device) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of using a secure case in the transporting limitation does no more than generally link the use of the judicial exception to a particular field of use (i.e. secure transport), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified as an organizing human activity in Step 2A Prong One, note that receiving in the step of receiving, from a user device, at least one order is recited at a high level of generality (i.e. as a general means of gathering data for the subsequent order request / delivery request), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the user device is only being used as a 
Next, while identified as an organizing human activity in Step 2A Prong One, note that sending in the steps of sending an order request to at least one merchant based on the at least one order; and sending a delivery request to at least one deliverer based on the at least one order are recited at a high level of generality (i.e. as a general means of transmitting data for the delivery), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding sending more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. user device), applied to a field of use (secure transport), and adding high-level extra-solution and/or post-solution activities (e.g. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a user device with receiving, sending, sending, transporting amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding secure case does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. secure transport). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  
See the Applicant’s specification background ¶[0005] describing the additional element of a secure container for transporting at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, this feature does not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for the subsequent order request / delivery request), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. user device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple).Hence, these features do not provide an inventive concept / significantly more.
sending are recited at a high level of generality (i.e. as a general means of transmitting data for the subsequent delivery), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Furthermore, these sending steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to process a delivery order), that is tangentially associated with a technology element (e.g. computers, secure case), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a secure case itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 15: The limitation unlocking, by the user, the secure case using the at least one code is further directed to a method of organizing human activity (i.e. managing personal behavior) as described in the independent claim. There are no technical steps regarding the unlocking other than being performed by a user. The secure case represents a field of use (secure transport) and does not represent a practical application or significantly more.  Next, the limitation receiving, at the user device, at least one code upon delivery of the secure case, is an additional element representing extra-solution data gathering / transmitting data that is not indicative of a practical application or significantly more, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claim, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claim 16: The self-cleaning one or more compartments of the secure [case] is an additional element representing extra-solution / post-solution activity and as such is not a practical application or significantly more.  This function represents an ancillary feature of the secure case that is not related to the judicial exception, hence it is an insignificant extra-solution.  Furthermore, see the Applicant’s specification ¶[0032], ¶[0037] describing the additional element of a self-cleaning food case container at such a high level that indicates this element is sufficiently well-known that the specification 
Dependent claims 17: The limitation wherein the at least one code is a QR code, generally linking use of the judicial exception to a technology / field of use (QR codes), and is not indicative of a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0019], ¶[0028], ¶[0031], ¶[0036] describing the additional element of using QR codes to unlock a container at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, this feature does not provide an inventive concept / significantly more. For the reasons described above with respect to the independent claim, this limitation does not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claim 18: The limitation wherein the secure case is locked by the at least one merchant prior to transporting merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 19: The limitation wherein the secure case is transported to an address specified by the user merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 20: The limitation wherein the secure case comprises a network communications adapter is an additional element, further limiting the secure case and at best representing extra-solution data gathering / transmitting data that is not indicative of a practical application or significantly more.  This feature is further extra-solution, noting that there are no active method steps involving the secure case and network communications adapter since the network communications adapter are not being used. However, note the network communications adapter represents computer functions that the courts have recognized as well-understood, routine, and Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claim, this limitation does not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Therefore claim 14, and the dependent claims 15-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 14-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication 2020/0250611 A1 to Pourteymour.
Claim 1:
	Pourteymour, as shown, details the following:
A portable food container (Pourteymour ¶[0038] details a secure vessel that is human-portable), comprising: 
an electronic lock (Pourteymour ¶[0047] details an electromechanical / electrically rotating or sliding lock), comprising: 
a locking mechanism moveable between a locked position and an unlocked position (Pourteymour ¶[0038], ¶[0047] details a physically locking and unlocking of a lock including electromechanical / padlock / latch locks); 
a programmable memory and a processor (Pourteymour ¶[0034], ¶[0044], ¶[0047] details the container has a memory and local processor); 
one or more compartments configured to receive one or more perishable food items, non-perishable food items, or non-food items (Pourteymour Fig 1B, ¶[0046], ¶[0050], ¶[0100], ¶[0103] details the secure vessel with either one large compartment or may include heated compartments, and the vessel may monitor temperature of transport of food, drugs, or other types of items); 
a network communication interface configured to send and receive one or more instructions from a remote computing device (Pourteymour ¶[0033], ¶[0038], ¶[0041], ¶[0070], ¶[0072] details the secure vessel sending sensor data and receiving lock/unlock instructions from the source/customer device, and equipped with a network interface); 
and an interface configured to receive at least one input to move the locking mechanism from the locked position or the unlocked position (Pourteymour Fig 1B, ¶[0041], ¶[0070], ¶[0072], ¶[0083] details receiving an input or signal from a customer device to unlock the lock on the container, and also receiving a signal from a source device to lock / unlock the container); 
wherein the portable food container is secure when the locking mechanism is in the locked position (Pourteymour ¶[0038], ¶[0047] details the secure vessel is secure when it is closed and locked and access is not authorized by a physical lock); and 
wherein the portable food container is not secure when the locking mechanism is in the unlocked position (Pourteymour ¶[0038], ¶[0083], ¶[0085] details the item is able to be retrieved when the container is unlocked and access to the area is allowed with a physical unlocking of the lock).
Claim 2:

wherein the locking mechanism locks the portable food container in response to receiving a lock signal from the remote computing device (Pourteymour ¶[0041], ¶[0081], ¶[0083], ¶[0106] details receiving a signal from the source device to lock the vessel container).
Claim 3:
	Pourteymour, as shown above, discloses the limitations of claim 1.  Pourteymour also details the following:
wherein the locking mechanism unlocks the portable food container in response to receiving an unlock signal from the processor (Pourteymour ¶[0041], ¶[0068-71], ¶[0083] details the vessel container unlocking when it receives the unlock code or is signaled to unseal).
Claim 4:
	Pourteymour, as shown above, discloses the limitations of claim 3.  Pourteymour also details the following:
wherein the unlock signal from the processor is transmitted in response to receiving a correct input via the interface (Pourteymour ¶[0069], ¶[0071] details unlocking when receiving a matching QR / RFID / value or code).
Claim 5:
	Pourteymour, as shown above, discloses the limitations of claim 1.  Pourteymour also details the following:
wherein the interface is a keypad (Pourteymour ¶[0059] details a keypad).
Claim 6:
	Pourteymour, as shown above, discloses the limitations of claim 1.  Pourteymour also details the following:
wherein the interface is a user interface (Pourteymour ¶[0059], ¶[0060] details a keypad or other user interface).
Claim 7:

wherein the correct input is a code (Pourteymour ¶[0071] details the unlock input is a code).
Claim 8:
	Pourteymour, as shown above, discloses the limitations of claim 7.  Pourteymour also details the following:
wherein the code is transmitted from the remote computing device to a device of a user via an external network (Pourteymour ¶[0071] details transmitting the code by text / email / SMS).
Claim 9:
	Pourteymour, as shown above, discloses the limitations of claim 7.  Pourteymour also details the following:
wherein the code is transmitted from the remote computing device to a device of a user via a text message (Pourteymour ¶[0071] details transmitting the code by text / SMS).
Claim 11:
	Pourteymour, as shown above, discloses the limitations of claim 7.  Pourteymour also details the following:
wherein the code is transmitted from the remote computing device to a device of a user (Pourteymour ¶[0069], ¶[0071] details transmitting the code from the source device to the customer device by text / email / SMS), 
wherein the user is the intended recipient of the one or more perishable food items, non-perishable food items, or non-food items (Pourteymour ¶[0050], ¶[0069], ¶[0071] details the user device receiving the code is associated with the user who unlocks the vessel container and is provided access; and the items may be food, drugs, or other types of items).
Claim 13:

wherein the at least one user interface comprises a keypad (Pourteymour Fig 1B, ¶[0059-60] details a keypad on the user interface display of the secure vessel container).
Claim 14:
	Pourteymour, as shown, details the following:
A method for delivering food in a secure manner, the method comprising: 
receiving, from a user device, at least one order (Pourteymour Fig 2, Fig 7, ¶[0009], ¶[0102] details receiving the order from the customer device); 
sending an order request to at least one merchant based on the at least one order (Pourteymour Fig 7, ¶[0102-103] details sending the order to the source to prepare the order); 
sending a delivery request to at least one deliverer based on the at least one order (Pourteymour ¶[0104] details sending the request to the courier device to transport the order); and 
transporting, by the at least one deliverer, one or more items in a secure case based on the at least one order from the at least one merchant to a user associated with the user device (Pourteymour Fig 7, ¶[0103], ¶[0106-107] details the courtier receiving the shipment in the secure vessel receptacle at the source location (e.g. restaurant) and delivering it to the customer location).
Claim 15:
Pourteymour, as shown above, discloses the limitations of claim 14.  Pourteymour also details the following:
receiving, at the user device, at least one code upon delivery of the secure case (Pourteymour ¶[0069] details receiving a QR code / RFID / barcode when the secure vessel container is delivered to the customer); and
unlocking, by the user, the secure case using the at least one code (Pourteymour ¶[0069] details when the user scans the QR / RFID / barcode it compares a tag image received 
Claim 17:
	Pourteymour, as shown above, discloses the limitations of claim 15.  Pourteymour also details the following:
wherein the at least one code is a QR code (Pourteymour ¶[0069] details using a QR code).
Claim 18:
	Pourteymour, as shown above, discloses the limitations of claim 14.  Pourteymour also details the following:
wherein the secure case is locked by the at least one merchant prior to transporting (Pourteymour ¶[0065-66], ¶[0106] details the source device locks the item before it is passed to the courier device).
Claim 19:
	Pourteymour, as shown above, discloses the limitations of claim 14.  Pourteymour also details the following:
wherein the secure case is transported to an address specified by the user (Pourteymour ¶[0073], ¶[0097], ¶[0105] details transporting the secure vessel container to the predetermined destination location of the requesting customer or the customer’s device location).
Claim 20:
	Pourteymour, as shown above, discloses the limitations of claim 14.  Pourteymour also details the following:
wherein the secure case comprises a network communications adapter (Pourteymour Fig 1B, ¶[0038] details the secure vessel container includes a network interface and communications interface to transmit data to the customer and source devices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2020/0250611 A1 to Pourteymour, as applied to claim 7 above, and further in view of US patent application publication 2018/0336515 A1 to Mehring et al.
Claim 10:
	Pourteymour, as shown above, teaches the limitations of claim 7.  With respect to the following:
wherein the code is transmitted from the remote computing device to a device of a user via a mobile application.
Pourteymour, as shown in ¶[0035], ¶[0069] details using an application on the customer device to scan a tag and when the scanned image or value matches a tag image or value (i.e. code) received by the customer device from the source device (remote computing device) by text / email / SMS / etc., highly suggesting but not explicitly stating that the code is transmitted via a mobile application.  To the extent 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the code is transmitted from the remote computing device to a device of a user via a mobile application as taught by Mehring with the teachings of Pourteymour, with the motivation to “ensure delivery of a product in a package that can be secured and then opened only by a recipient and not the delivery person, thus preventing tampering” (Mehring ¶[0074]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the code is transmitted from the remote computing device to a device of a user via a mobile application as taught by Mehring in the system of Pourteymour, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2020/0250611 A1 to Pourteymour in view of US patent application publication 2017/0310770 A1 to Samaan et al.
Claim 12:
	Pourteymour, as shown, teaches the following:
A system for transporting goods, the system comprising: 
at least one user device comprising: 
a memory (Pourteymour ¶[0034], ¶[0038-39], ¶[0125-126] details courier device, user device, and source device with memory), 
a processor communicatively coupled to the memory (Pourteymour ¶[0101], ¶[0113], ¶[0125-126] details processors of the source device, courtier device, secure vessel container, and customer device linked to the memory), and
With respect to the following: 
a mobile application for ordering one or more consumables;
highly suggesting but not explicitly stating a mobile application for ordering one or more consumables.  However, Samaan teaches this limitation with a mobile application for ordering consumable food products (Samaan Fig 4B-4D, ¶[0022-24], ¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a mobile application for ordering one or more consumables as taught by Samaan with the teachings of Pourteymour, with the motivation to “provide[] consumers with suggested execution plan options” and “supporting connection with a plurality of third party providers” (Samaan ¶[0005-6]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a mobile application for ordering one or more consumables as taught by Samaan in the system of Pourteymour, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Pourteymour (in view of Samaan) also teaches the following:
a secure case comprising: 
a central processing unit (Pourteymour ¶[0034], ¶[0047], ¶[0061] details the secure vessel container has a processor); 
a memory communicatively-coupled to the central processing unit (Pourteymour ¶[0034] details the secure vessel container has a memory coupled to the processor); 
at least one network interface communicatively-coupled to the central processing unit (Pourteymour Fig 1B, ¶[0033], ¶[0038], ¶[0041], ¶[0070-72] details the secure vessel container equipped with a network interface); 
at least one user interface communicatively-coupled to the central processing unit (Pourteymour Fig 1B, ¶[0059-61] details a user interface of the secure vessel container); 
an electronic lock moveable between a locked position and an unlocked position (Pourteymour ¶[0047], ¶[0133] details an electronic or electromechanical lock that may include a latch / padlock / cylinder / sliding bolt to lock and unlock the secure vessel container); and 
one or more compartments configured to hold one or more ordered consumables (Pourteymour Fig 1B, ¶[0046], ¶[0050], ¶[0100], ¶[0103] details the secure vessel with either one large compartment or may include heated compartments, and the vessel may transport of food, drugs, or other types of ordered items).
Claim 13:
	Pourteymour in view of Samaan, as shown above, teaches the limitations of claim 12.  Pourteymour also details the following:
wherein the at least one user interface comprises a keypad (Pourteymour Fig 1B, ¶[0059-60] details a keypad on the user interface display).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2020/0250611 A1 to Pourteymour, as applied to claim 15 above, and further in view of US patent application publication 2020/0261612 A1 to Wei et al.
Claim 16:
	Pourteymour, as shown above, teaches the limitations of claim 15.  Pourteymour does not explicitly state, but Wei teaches the following:
self-cleaning one or more compartments of the secure [case] (Wei ¶[0002], ¶[0005], ¶[0065] details automatic cleaning and sanitization cycles for a box containing packaged / prepared food, or performing the hygiene cleaning cycle after the box returns after a food delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include cleaning one or more compartments of the secure [case] as taught by Wei with the teachings of Pourteymour, with the motivation to “ensure food hygiene” (Wei ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include cleaning one or more KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2008/0191867 A1 to Markovich details a smart case.
US patent application publication 2019/0049988 A1 to Meij details an autonomous food delivery vehicle.
US patent application publication 2020/0387863 A1 to Ruth et al. details package container return.
US patent application publication 2018/0121873 A1 to Walsh details intelligent use of lockers in mail center package processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628